   Case: 4:20-cv-00244-DDN Doc. #: 10 Filed: 05/14/20 Page: 1 of 2 PageID #: 48

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHARLES LOCKE,                                   )
                                                 )
               Petitioner,                       )
                                                 )
       V.                                        )              No. 4:20-CV-244 DDN
                                                 )
JULIE INMAN,                                     )
                                                 )
               Respondent.                       )

                                MEMORANDUM AND ORDER

       Petitioner moves for post-dismissal appointment of counsel. After considering the motion

and the pleadings, the motion is denied without prejudice.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the petitioner has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the

petitioner will substantially benefit from the appointment of counsel; (3) whether there is a need

to further investigate and present the facts related to the petitioner's allegations; and (4) whether

the factual and legal issues presented by the action are complex. See Johnson v. Williams, 788

F.2d 1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       As noted above, petitioner's application for writ of habeas corpus was dismissed on April

9, 2020 for failure to exhaust his state court remedies. His time for appealing that dismissal has

passed, thus he has no need for counsel at this time.

       Accordingly,
   Case: 4:20-cv-00244-DDN Doc. #: 10 Filed: 05/14/20 Page: 2 of 2 PageID #: 49

      IT IS HEREBY ORDERED that plaintiffs post-dismissal motion for appointment of

counsel [Doc.#9] is DENIED.

      Dated this !.!H1i_ day of May, 2020.



                                                   __/J/;..~l.
                                             STEPHEN N.L I M ~,
                                             UNITED STATES DISTRICT JUDGE




                                             -2-
